Citation Nr: 0102786	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-23 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased evaluation for the residuals of 
an injury to the right knee with instability, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from September 1978 
to March 1984.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia, that denied a disability 
rating in excess of 20 percent for the veteran's service-
connected residuals of right knee injury with instability.  

In November 1998, the Board remanded the claim for the 
purpose of obtaining additional medical information.  The 
claim has since been returned to the Board for review.  While 
this claim was on remand to the RO, the RO determined that a 
separate evaluation for traumatic arthritis of the right knee 
was warranted and established service connection for 
degenerative joint disease of the right knee, assigning a 
separate 20 percent evaluation to that disability.  For 
reasons discussed below, the issue of the rating assigned for 
degenerative joint disease of the right knee will be the 
subject of the remand herein.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The service-connected right knee instability is 
manifested by moderate instability, with effusion into the 
joint.  


CONCLUSION OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of an injury to the right knee with 
instability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As a preliminary matter, because the Board is remanding to 
the RO the issue of the appropriateness of the initial rating 
assigned the veteran's degenerative joint disease of the 
right knee, the evidence of record relating to the veteran's 
degenerative joint disease of the right knee and limitation 
of motion, lack of endurance, and other factors that must be 
considered in evaluating a joint rated on limitation of 
motion will not be discussed herein.  Those factors that bear 
on evaluating the instability of the right knee will be 
discussed.

The veteran suffered an injury to his right knee in service 
and was medically retired with severe anterolateral rotary 
instability of the right knee in 1984.  Service connection 
for the right knee instability was established in a May 1984 
rating action, effective March 1984.  

On VA examination in February 1985, the veteran's right knee 
did not exhibit any instability.

In April 1996, the veteran submitted a statement from 
Morrison Orthopedics in Marietta, Georgia.  The doctor 
indicated that the veteran reported reinjury to his right 
knee with immediate swelling.  On physical examination, there 
was positive pivot shift, and the impression was ACL 
[anterior cruciate ligament]/meniscus tear.

In May 1996, the veteran was accorded a VA examination.  The 
examiner noted that the veteran was convalescing from knee 
surgery and had an elastic wrap around the knee.  The doctor 
reported that there were a series of well-healed scars on the 
extensor and lateral aspects of the knee.  There was a 9.5 
cm. midsagittal scar on the joint that was healed although 
tender to the touch.  There was a 4.5 cm. slightly tender 
linear scar on the medial aspect of the joint.  A third scar 
was on the medial distal aspect of the right thigh - this was 
a 4.5 cm. angulated scar.  

Additionally, the doctor noted that there was increased heat 
and swelling around the knee, with the right knee being 
larger in circumference than the left knee.  The right knee 
appeared to be fairly stable with respect to the collateral 
ligaments.

A diagnosis of postoperative status anterior cruciate 
ligament reconstruction procedure with well-healed scars, 
still in convalescent phase, was given.

The veteran submitted copies of treatment records dating from 
June 1991 to January 1997 from Dr. M. J. Morrison.  No 
treatment or complaints relating to the right knee are 
indicated until April 1996.  An operation report dated in 
April 1996 showed that the veteran had undergone 
reconstructive surgery 10 years previously.  He had recently 
had a twisting injury to the knee, with immediate pain and 
swelling.  Evaluation disclosed the anterior cruciate 
ligament injury and possible additional injury to the 
menisci.  The knee was quite unstable with positive Lachman's 
sign, anterior drawer sign, and obvious pivot shift.  
Arthroscopic surgery was done for anterior cruciate 
reconstruction with autogenous graft from the middle one-
third of the patellar tendon.  On July 11, 1996, the right 
knee had positive Lachman's sign, but pivot shift sign was 
negative.

In August 1996, the veteran underwent arthroscopy again to 
shave adhesions from the previous arthroscopy and to remove 
hardware from the first surgery.

The RO assigned a temporary total evaluation for 
convalescence from August 13, 1996, to December 1, 1996.

In a September 1996 work capability certificate, Dr. Morrison 
reported that the veteran was able to ambulate with full 
weight-bearing and that his knee was stable.  On October 9, 
1996, there was very little swelling, and no meniscal signs.  
On November 20, 1996, the veteran was doing very well.  
Lachman's sign was positive, but impingement shift was 
negative.  On December 3, 1996, the veteran reported his 
right knee had given way, and he had been unable to work on 
Sunday.  On physical examination, the knee was stable.  On 
January 21, 1997, the veteran reported he had been doing a 
lot of deep knee bending at work.  He had positive 
apprehension sign, trace positive Lachman's sign, but ______ 
[sic] shift was negative.  A patellar stabilizing brace, 
anti-inflammatory medication, and avoidance of deep knee 
bending were planned.

In March 1997, the veteran underwent a VA examination.  The 
veteran reported that his right knee gave way despite wearing 
a medial lateral stay brace.  On examination, distal femoral 
hypertrophic condylar bossing was apparent in the right knee 
only.  Although the anterior posterior cruciate ligaments 
appeared taut in the right knee, there was distinct laxity in 
the medial collateral ligament allowing the joint space to 
slightly open, tugging on the ligament.  There was also a 
sense of slight laxity in the lateral collateral ligament.  
There was no effusion.  The pertinent diagnosis was 
postoperative status arthrotomies (three), right knee with 
collateral ligament laxity, medial and lateral, and 
complaints of giving way or instability of station.

In February 1999, the veteran submitted his treatment records 
from Dr. Morrison dated from January 1997 to November 1998.  
In February 1997, the veteran had obtained his brace, and he 
reported he felt more stable with the brace in place.  On 
March 11, 1997, he reported some giving way.  He had 
increased Lachman's sign with trace pivot shift.  The 
following week, Lachman's was positive, but pivot shift was 
negative.  There was no effusion.  In a letter dated in April 
1997 relative to the veteran's capacity to do heavy lifting 
at work, Dr. Morrison outlined his treatment of the veteran's 
right knee and stated that the veteran had patellofemoral 
symptoms with the knee giving way.  He said the veteran wore 
a brace, but was still somewhat symptomatic.

In June 1997, the veteran reported striking the right knee 
anterolateral aspect in a fall and now having the tendency 
toward giving way.  Physical examination showed positive 
Lachman's sign and negative pivot shift.  In August 1997, the 
veteran reported he stepped in a truck hole and suffered a 
strain injury to the right knee.  There were no signs of 
gross mechanical instability, other than Lachman's sign.

In October 1997, the veteran complained of medial joint line 
pain with slight catching that seemed to come and go.  
Lachman's sign was positive, but pivot shift was negative.  
On October 20, 1997, the veteran reported medial joint line 
pain and giving way every several weeks.  On November 17, 
1997, the veteran reported that his right knee gave way 
approximately twice a week.  When lifting up to 80 pounds at 
work, he felt anterior knee pain and a sensation that the 
knee would give way.  On December 10, 1997, he reported the 
knee giving out when he did any repetitive and heavy lifting.  
On examination, there was significant tenderness about the 
anterior one-half of the lateral joint line.  The doctor 
stated that he may have positive lateral McMurray's sign, and 
he seemed to have some trace pivot shift.  The impression was 
that the problem was possibly one of cartilage injury, 
contributed to by residual instability.  Change of job was 
again recommended.  On December 16, 1997, there was still 
anterolateral discomfort with mild effusion.  Lachman's sign 
was present as well as some possible pivot shift.  On 
December 18, 1997, the veteran reported falling the previous 
day, with a blow to the outer aspect of the right knee.  He 
reported increased giving way tendency with the right knee.  
Physical examination showed tenderness over the anterolateral 
aspect of the knee and proximal tibia with very mild joint 
effusion.  Lachman's sign was positive and pivot shift was 
trace positive.  Varus and valgus stress tests were unchanged 
from before.  The impression was sprain right knee, rule out 
additional injury to the intra-articular complex ligaments.

On January 29, 1998, the veteran reported a re-injury.  On 
physical examination, Lachman's was positive, there was 
lateral joint line tenderness, and there was a suggestion of 
lateral McMurray's sign.  Physical examination on February 9, 
1998 showed slight effusion, lateral joint line tenderness, 
positive lateral McMurray's sign, positive Lachman's, and 
pivot shift.  The impression was anterior cruciate ligament 
tear and meniscal injury.  The impression on March 4, 1998, 
was anterior instability with possible lateral meniscus 
injury.  On March 25, 1998, the veteran reported the knee 
gave out and swelled, and he had missed two days at work.  
Lachman's sign was positive, and there was trace pivot shift.  
There was lateral joint line tenderness and positive lateral 
McMurray's.  Surgical repair was discussed.

In April 1998, the veteran reported working out.  The outer 
aspect of the knee had flared up, and he had swelling and a 
significant limp. He had missed three days of work, and his 
symptoms had resolved somewhat.  Physical examination showed 
some tenderness over the lateral retinaculum of the right 
knee.  Lachman's sign was positive, but pivot shift was 
negative.  The impression was sprain/tendinitis, right knee, 
rule out meniscal injury, similar to before.  The anterior 
cruciate was deficient, but exercises had tightened up the 
knee so he did not have a noticeable pivot shift.  On May 5, 
1998, he had giving way, and physical examination showed 
Lachman's sign and a positive pivot shift sign, with popping 
over the lateral joint light with flexion and extension that 
the doctor believed was a lateral McMurray's sign.  He 
recommended arthroscopy and reconstruction/augmentation of 
the ACL.  On May 18, 1998, the veteran had missed a day of 
work because of a flare-up.  Lachman's sign was positive and 
there was trace pivot shift.

On June 18, 1998, the veteran reported having had several 
more giving way episodes and had missed work on two days.  On 
July 27, 1998, he had missed another two days of work because 
of a flare-up.  There was no mention of instability.  On 
August 24, 1998, the veteran reported missing three days of 
work with lateral joint line pain and giving way.  On 
physical examination, there was a lateral McMurray's sign, 
positive Lachman's sign, and 1+ pivot shift.  Arthroscopy was 
again recommended.

On October 7, 1998, the veteran reported a giving way episode 
and flare-up of knee pain.  On examination, there was mild 
effusion, lateral joint tenderness, and a positive Lachman's 
sign.  Pivot shift was trace positive.  He had been off work 
October 1 through 4.  On November 18, 1998, the veteran had 
missed work on two days due to swelling and instability of 
the knee.  Physical examination showed positive Lachman's, 
positive pivot shift, lateral joint line tenderness, and 
lateral McMurray's sign.  On November 23, 1998, the veteran 
reported an injury to the right knee, causing him to miss 
work the day before.  Varus and valgus stress tests were 
negative.  The impression was significant sprain/contusion of 
the right knee, rule out internal derangement.

In January 1999, the veteran underwent arthroscopy with 
anterior cruciate ligament reconstruction and partial lateral 
meniscectomy of the right knee.  Under general anesthesia, 
the right lower extremity was stressed in the usual fashion.  
There was grossly positive Lachman's sign, anterior drawer 
sign, and pivot shift sign.  There was good stability in the 
varus and valgus planes.  There were no signs of cruciate 
instability and no posterior sag.  There was a partial tear 
of the anterior horn of the lateral meniscus.  There was 
hypertrophic synovium anteromedial and laterally consistent 
with prior injuries and surgery.  The notch was seen 
stressed.  There was an anterior cruciate ligament in place, 
but it was extremely lax, and offered no resistance to 
anterior stretch whatsoever.  The posterior cruciate ligament 
was intact.

The RO assigned a temporary 100 percent evaluation for 
convalescence from January 14, 1999, to March 1, 1999.

In July 2000, the veteran was accorded a contract 
examination.  The veteran complained, inter alia, of 
recurrent subluxation and instability.  He reported that he 
could not climb stairs because he knee buckled and was weak.  
The veteran used a brace for the right knee.  The right knee 
appeared abnormal, and there was some swelling and effusion.  
McMurray's sign was positive on the right, and Drawer was 
negative.  No weakness or incoordination was noted.  The 
diagnosis was right knee injury, status post surgical repairs 
with chronic degenerative changes causing pain, swelling, 
effusion, lack of endurance, and limitation of motion.


II.  Analysis

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him/her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  VA has provided 
appropriate examinations to the veteran and has obtained his 
private treatment records.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations, and 
he has been given the opportunity to provide additional 
information in support of his claim.  VA has satisfied its 
duty to assist the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

As noted in the factual background above, however, the Board 
will not here consider rating criteria appropriate to 
evaluating the separately disabling characteristics of the 
veteran's right knee arthritis, which is the subject of the 
remand herein.  The rating criteria for arthritis encompass 
limitation of motion and the factors of consideration of 
greater limitation with pain on use or during flare-ups, and 
those factors and the appropriate rating criteria will be 
addressed by the RO on remand.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

The veteran's right knee instability is rated under the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5257 
(2000), which provides a 10 percent evaluation for slight 
impairment, with recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.

There is no competent medical evidence of severe instability 
of the knee.  While he does complain of pain and the giving 
way of the knee, severe recurrent subluxation or lateral 
instability has not been shown in either the VA or private 
medical records.  The veteran's private treatment records 
show that, while he often complained of the knee giving way 
or feeling like it might, instability of the knee was not 
always shown on examination.  However, a significant portion 
of his private treatment records do show positive Lachman's 
sign, at least trace pivot shift, and sometimes positive 
McMurray's sign.  Since February 1997, the veteran has worn a 
right knee brace.  He has been able to work at a job 
requiring some heavy lifting, although it appears that the 
job exacerbated his knee symptoms, and he did miss work in 
periods of one, two, or three days at a time because of 
flare-ups of knee symptoms.  This medical evidence all 
supports the current rating of 20 percent for moderate 
instability of the right knee.

The preponderance of the evidence, however, is against 
finding that his instability is severe.  His gait has 
sometimes been manifested by a slight to moderate limp.  As 
noted above, however, his knee has often been stable on 
examination, and pivot shift sign has often been negative or 
only trace positive.  His varus and valgus stress has been 
reported as stable.  On his surgery in January 1999, there 
was no sign of cruciate instability, but anterior cruciate 
ligament was lax.  Before his surgery in April 1996, his knee 
was described as quite unstable, with positive Lachman's 
sign, anterior drawer sign, and obvious pivot shift.  The 
doctor stated he had great difficulty with ambulation.  Since 
that surgery, instability has not always been shown, and it 
has never since been described as "quite unstable."  
Accordingly, no more than moderate instability is 
demonstrated.

Consideration is also given to application of other 
diagnostic codes relating to damage to the semilunar 
cartilage.  Under Diagnostic Code 5259, symptomatic removal 
of semilunar cartilage warrants a maximum of 10 percent.  
Accordingly, this Diagnostic Code would not result in a 
higher evaluation.  Under Diagnostic Code 5258, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint would warrant a 20 percent 
evaluation.  The veteran has been shown to have effusion into 
the joint, although locking has not been shown, and pain will 
be addressed in the rating assigned for his arthritis.  
Accordingly, application of Diagnostic Code 5258 would not 
benefit the veteran.  First, he cannot have a separate 
evaluation under this code, because the pain is contemplated 
under his separate rating for arthritis, and rating the same 
manifestation of disability under two diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2000).  Second, he has not 
been reported to have locking.  Third, the highest evaluation 
assignable under this code is 20 percent, and he is now 
evaluated as 20 percent disabled under the criteria for 
instability of the knee.

The preponderance of the evidence is against a higher 
evaluation than 20 percent for instability of the right knee.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
right knee instability is denied.


REMAND

In September 2000, the RO granted entitlement to service 
connection for degenerative joint disease of the right knee, 
and assigned a separate 20 percent disability rating.  The 
veteran's accredited representative, in a written statement 
dated December 2000 and filed at the RO, expressed 
disagreement with that evaluation.  No statement of the case 
(SOC) has been provided on that issue, and the appellant has 
not had an opportunity to perfect an appeal.  

In a case in which a claimant, or his representative, has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case. The Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the veteran's claim 
for a higher evaluation of degenerative 
joint disease of the right knee, and, if 
the determination remains adverse to the 
veteran, furnish a statement of the case 
on this issue to the veteran and his 
representative.  In reviewing and 
readjudicating this issue, the RO must 
assure compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The 
RO must notify them of the time limit 
within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of this issue.  Thereafter, 
this issue is to be returned to the Board 
only if an adequate and timely 
substantive appeal is filed.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


